DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Amendment filed on 11/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 11/30/2021, responding to the Office Action mailed on 09/03/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Allowable Subject Matter
Claims 1-4, 8-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed area light source comprising a reflection layer arranged at a side of the light-emitting layer away from the second conductive structure, the reflection layer arranged between the first protection structure and the first conductive structure. 
Regarding claim 14, the applied prior art neither anticipates nor renders obvious the claimed method for manufacturing an area light source comprising subsequent to forming the plurality of light-emitting chips spaced apart from each other and arranged on the first conductive 
Regarding claim 20, the applied prior art neither anticipates nor renders obvious the claimed area light source comprising a first electrode of each light-emitting chip is electrically connected to the first conductive structure, and a second electrode of each light-emitting chip is electrically connected to the second conductive structure, wherein the first electrode of each light-emitting chip is connected to the first conductive structure via an anisotropic conductive adhesive, and the second electrode of each light-emitting chip is connected to the second conductive structure via an anisotropic conductive adhesive
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        12/10/2021